                                   Case 4:20-cv-02698-YGR Document 23 Filed 07/17/20 Page 1 of 4



                       1     Andrew M. Spurchise, Bar No. 245998
                             LITTLER MENDELSON, P.C.
                       2     900 Third Avenue
                             New York, New York 10022.3298
                       3
                             Telephone: 212.583.9600
                       4     Facsimile: 212.832.2719

                       5     Alice H. Wang, Bar No. 289631
                             LITTLER MENDELSON, P.C.
                       6     333 Bush Street, 34th Floor
                             San Francisco, California 94104
                       7     Telephone: 415.433.1940
                             Facsimile: 415.399.8490
                       8
                             Attorneys for Defendants
                       9     UBER TECHNOLOGIES, INC.; RASIER, LLC;
                             and RASIER-CA, LLC
                    10

                    11                                          UNITED STATES DISTRICT COURT

                    12                                         NORTHERN DISTRICT OF CALIFORNIA

                    13                                                     OAKLAND DIVISION

                    14

                    15       LUCIA GRECO,                                        Case No. 4:20-cv-02698-YGR

                    16                            Plaintiff,                     DECLARATION OF MORGAN T. JACKSON
                                                                                 IN SUPPORT OF DEFENDANTS UBER
                    17               v.                                          TECHNOLOGIES, INC., RASIER, LLC AND
                                                                                 RASIER-CA, LLC’S MOTION TO COMPEL
                    18       UBER TECHNOLOGIES, INC.; RASIER,                    ARBITRATION
                             LLC; and RASIER-CA, LLC,
                    19                                                           Date:            September 1, 2020
                                                  Defendants.                    Time:            2:00 p.m.
                    20                                                           Judge:           Hon. Yvonne Gonzalez Rogers
                                                                                 Location:        1301 Clay Street, Ctrm. 1,
                    21                                                                            4th Floor.

                    22                                                           Complaint Filed: April 19, 2020

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
                             Declaration of Morgan T. Jackson in Support         1.                    (Case No. 4:20-cv-02698-YGR)
       333 Bush Street
          34th Floor         of Defendants’ Motion to Compel Arbitration
   San Francisco, CA 94104
        415.433.1940
                                   Case 4:20-cv-02698-YGR Document 23 Filed 07/17/20 Page 2 of 4



                       1             I, Morgan T. Jackson, declare and state:

                       2             1.         I am over the age of 18 and I submit this declaration in support of Defendants Uber

                       3     Technologies, Inc. (“Uber”), Rasier, LLC (“Rasier”), and Rasier-CA, LLC’s (“Rasier-CA”)

                       4     (collectively, “Defendants”) Motion to Compel Arbitration. I have personal knowledge of each fact

                       5     stated in this declaration and, if called as a witness, I could and would competently and truthfully

                       6     testify thereto.

                       7             2.         I am a Senior Counsel, Litigation at Uber Technologies, Inc.

                       8             3.         According to information provided by the American Arbitration Association (“AAA”),

                       9     on March 27, 2020 Plaintiff Lucia Greco filed a demand with the AAA”) that asserted a claim against

                    10       Uber Technologies, Inc. Ms. Greco and her attorneys did not at that time serve the AAA Demand on

                    11       Uber’s agent for service of process or otherwise, and neither did AAA.

                    12               4.         Uber first received notice of the existence of Plaintiff’s AAA Demand on April 18,

                    13       2020, when the AAA sent a letter to Plaintiff’s counsel and a paralegal for Uber, referencing the

                    14       Demand and stating the AAA had “administratively closed” the arbitration that Plaintiff had filed. A

                    15       copy of the April 18, 2020 AAA Letter is attached to Plaintiff’s federal Complaint as Exhibit A. As

                    16       can be seen in Exhibit A to the Complaint, the AAA’s letter stated that it administratively closed

                    17       Plaintiff’s arbitration because the AAA believed that Uber did not comply with its policies regarding

                    18       consumer claims.

                    19               5.         Plaintiff finally served Uber with her AAA Demand via Uber’s agent for service of

                    20       process on April 21, 2020, after AAA had “administratively closed” the Plaintiff’s arbitration.

                    21       Attached hereto as Exhibit A is a true and correct copy of the AAA Demand served by Plaintiff.

                    22               6.         Shortly after I became aware of the April 18, 2020 Letter and Plaintiff’s Demand, Uber

                    23       employees promptly contacted the AAA. I then had a telephone call with AAA. On that call, I

                    24       received confirmation from AAA that the AAA decided to not administer Uber consumer matters on

                    25       or around March 6, 2020, all unbeknownst to Uber, because Uber had not paid certain fees in two

                    26       unrelated matters pending before the AAA in which Uber was the respondent.

                    27               7.         Uber was unaware of both the unpaid fees in those unrelated matters and the AAA’s

                    28
LITTLER MENDELSON, P .C.
                             Declaration of Morgan T. Jackson in Support         2.                      (Case No. 4:20-cv-02698-YGR)
       333 Bush Street
          34th Floor         of Defendants’ Motion to Compel Arbitration
   San Francisco, CA 94104
        415.433.1940
                                   Case 4:20-cv-02698-YGR Document 23 Filed 07/17/20 Page 3 of 4



                       1
                             decision to not administer Uber consumer cases because the AAA’s communications about these
                       2
                             issues were not sent to the Uber employees who were managing the matters in which fees were due,
                       3
                             and thus the Uber employees Uber expected would have received such communications. We have no
                       4
                             knowledge of AAA following up with a phone call to anyone at Uber regarding the unpaid fees or any
                       5
                             impending refusal to administer Uber consumer matters, prior to or after the AAA’s decision to not
                       6
                             administer consumer cases involving Uber.
                       7
                                     8.      Additionally, between March 6, 2020, when the AAA decided to not administer Uber
                       8
                             consumer matters (which Uber only learned about over a month later), but before the AAA’s April 18,
                       9
                             2020 Letter, the AAA sent Uber communications regarding its administration of other AAA consumer
                    10
                             cases. Attached hereto as Exhibits B and C are such letters from the AAA. Such communications
                    11
                             did not indicate that AAA had decided not to administer Uber consumer matters.
                    12
                                     9.      Uber had and has no intention whatsoever of either being denied arbitration
                    13
                             administration by AAA or in any way waiving its right to resolve disputes with Ms. Greco through
                    14
                             arbitration. Thus, within days after learning about this issue Uber resolved these issues with AAA.
                    15
                             The AAA then reinstated Uber to its consumer arbitration registry on April 30, 2020, which permitted
                    16
                             Uber to continue arbitrating consumer cases before the AAA.
                    17
                                     10.     Uber asked the AAA to allow the arbitration filed by Plaintiff to proceed. On April 30,
                    18
                             2020, the AAA sent a letter to Uber and Plaintiff’s counsel stating that, because the case had already
                    19
                             been administratively closed, “the AAA will not reopen the matter unless the parties agree to reopen
                    20
                             the matter, or the AAA will abide by any court order directing the manner in which the previously
                    21
                             closed case should or should not proceed.” Alternatively, the AAA stated that it “would administer
                    22
                             this case” if Plaintiff were to refile her demand. Attached hereto as Exhibit D is a true and accurate
                    23
                             copy of the April 30, 2020 AAA Letter.
                    24
                                     11.     After the AAA sent the April 30, 2020 letter, I informed Plaintiff’s counsel that Uber
                    25
                             is ready and willing to resolve Plaintiff’s claims in arbitration, as the parties had agreed. Plaintiff’s
                    26
                             counsel informed me that Plaintiff is unwilling to refile her demand with the AAA, claiming the
                    27
                             arbitration agreement between Uber and Plaintiff was “non-binding.”
                    28
LITTLER MENDELSON, P .C.
                             Declaration of Morgan T. Jackson in Support      3.                        (Case No. 4:20-cv-02698-YGR)
       333 Bush Street
          34th Floor         of Defendants’ Motion to Compel Arbitration
   San Francisco, CA 94104
        415.433.1940
                                    Case 4:20-cv-02698-YGR Document 23 Filed 07/17/20 Page 4 of 4



                       1
                                       12.      At no point did the AAA ask Uber to pay any fees in connection with Plaintiff’s
                       2
                             arbitration demand. Uber is ready and willing to pay any standard fees associated with Plaintiff’s
                       3
                             claims.
                       4
                                       13.      Uber at no point in time intended to forego its contractual right to arbitration of disputes
                       5
                             with Plaintiff.
                       6

                       7
                                       I declare under penalty of perjury under the laws of the United States of America and the State
                       8
                             of California that the foregoing is true and correct. Executed this 17th day of July, 2020 at Mill Valley,
                       9
                             California.
                    10

                    11
                                                                                         /S/ Morgan T. Jackson_____________________
                    12                                                                   MORGAN T. JACKSON

                    13                                                FILER’S ATTESTATION

                    14                 Pursuant to Civil Local Rule 5-1, I attest that concurrence in the filing of this document has

                    15       been obtained by the signatory and that I have on file all holographic signatures corresponding to any

                    16       signatures indicated by a conformed signature (/S/) within this e-filed document.

                    17

                    18                                                                   /S/ Andrew Spurchise
                              Dated: July 17, 2020                                      ANDREW M. SPURCHISE
                    19                                                                  LITTLER MENDELSON, P.C.

                    20

                    21

                    22       4816-9728-0706.3 073208.1995


                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
                             Declaration of Morgan T. Jackson in Support           4.                         (Case No. 4:20-cv-02698-YGR)
       333 Bush Street
          34th Floor         of Defendants’ Motion to Compel Arbitration
   San Francisco, CA 94104
        415.433.1940
